725 N.W.2d 374 (2006)
In re Petition for REINSTATEMENT OF Yvonne B. MOORE, a Minnesota Attorney, Registration No. 74895.
No. A06-844.
Supreme Court of Minnesota.
December 20, 2006.

ORDER
On January 5, 2006, this court suspended petitioner from the practice of law for a period of 90 days and required her to petition for reinstatement under Rule 18, Rules on Lawyers Professional Responsibility (RLPR). In re Moore, 707 N.W.2d 390 (Minn.2006). Petitioner petitioned for *375 reinstatement and has entered into a stipulation with the Director under which the parties agree that petitioner be reinstated to the practice of law and placed on permanent retired status. Petitioner agrees not to seek reinstatement to active status in this state or admission to the bar in any other jurisdiction. The Director and petitioner waive the hearing on reinstatement under Rule 18, RLPR.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective immediately petitioner Yvonne B. Moore is reinstated to the practice of law in the State of Minnesota and is hereby placed on permanent retired status. Petitioner shall not practice law in the State of Minnesota. Petitioner shall not apply for reinstatement to active status in this state and shall not apply for admission to the bar in any other jurisdiction.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice